Citation Nr: 0824027	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss that is 
attributable to his active military service.

2.  The veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active military service, and bilateral sensorineural 
hearing loss may not be presumed to be incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 
473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board finds that the VCAA notice requirements were 
satisfied by a letter sent to the veteran in August 2005.  
The letter addressed all four notice elements and was sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Consequently, a remand for further notification is 
not necessary.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records and 
relevant private treatment records from Dr. J.E.B., dated 
August 2001.  Additionally, the veteran was afforded a VA 
examination in November 2005.  Significantly, the veteran 
stated that there was no more evidence in support of his 
claims.  The Board, therefore, finds that the VCAA duty to 
assist has also been satisfied.

II. Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, 
that an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, to include 
sensorineural hearing loss, service connection may be 
presumed if the disease becomes manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability only 
if the auditory threshold for at least one of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; the auditory thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007); see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).
The veteran contends that his bilateral hearing loss and 
tinnitus are the result of his active military service.  
Specifically, he claims that he was exposed to loud noise 
while working as an aircraft mechanic and that this noise 
exposure has resulted in his current hearing loss and 
tinnitus.  He, therefore, believes that service connection is 
warranted.

A review of the service treatment records is negative for 
complaints of, treatment for, or symptoms of hearing loss of 
either ear or evidence of acoustic trauma.  The September 
1957 separation examination noted hearing within normal 
limits bilaterally and did not mention tinnitus.  There was 
no decrease in the whispered voice test from the November 
1953 entrance examination to the September 1957 separation 
examination.

Notwithstanding these facts, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App 155, 159 (1993).  
Significantly, the veteran has provided sufficient lay 
evidence to establish in-service incurrence of injury; that 
is, in-service exposure to loud noise.  The veteran's 
discharge papers indicate a military specialty of aircraft 
mechanic, which is consistent with the veteran's assertions 
of frequent exposure to loud noise in service.  The Board, 
therefore, finds it likely that the veteran had in-service 
noise exposure.

In addition to in-service exposure, the veteran must also 
have a current hearing loss disability.  An August 2001 
private audiological examination demonstrated that the 
veteran had hearing loss for VA purposes.  38 C.F.R. § 3.385.  
This was confirmed in a November 2005 VA audiological 
examination.  However, the VA examiner noted a thirty-five 
year history of working as a civilian aircraft mechanic after 
service, as well as frequent hunting.

Despite evidence of a current hearing loss disability and in-
service noise exposure, there must also be medical evidence 
of a nexus between the two in order for service connection to 
be warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In consideration of the evidence of record, the Board finds 
that the veteran does not have hearing loss or tinnitus that 
is attributable to his active military service.  The November 
2005 VA examiner found that it was not as likely as not that 
the veteran's hearing loss and tinnitus were related to his 
active military service.  The veteran was discharged with 
hearing within normal limits, as noted on his September 1957 
separation examination.  Additionally, the examiner noted 
that the veteran had many years of post-service noise 
exposure, while working as a civilian aircraft mechanic, as 
well as while hunting.  Further, the examiner notes that the 
veteran's hearing loss and tinnitus did not manifest until 
approximately 2000.

The VA examiner's opinion is persuasive and stands 
uncontradicted by the medical record.  Therefore, based on 
the November 2005 VA examination, the Board finds that the 
veteran's bilateral hearing loss and tinnitus are not 
attributable to his active military service.  Consequently, 
service connection is not warranted for bilateral hearing 
loss or tinnitus.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  As noted above, bilateral 
sensorineural hearing loss was first diagnosed in August 
2001, which was over forty years after separation from 
service.  Therefore, service connection is not warranted for 
bilateral sensorineural hearing loss on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim for service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his bilateral hearing loss and tinnitus are related to 
his time in service, as a lay person without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter, such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for bilateral hearing loss and tinnitus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


